             Case 2:20-cv-01512-CKD Document 5 Filed 07/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TRAVARE GRANT,                                        No. 2:20-cv-1512 CKD P
12                         Plaintiff,
13              v.
14   J. CEBALLOS, et al.,                                  ORDER
15                         Defendants.
16

17              Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. In his complaint, plaintiff alleges violations of his civil rights by defendants. The

19   alleged violations took place in Kings County, which is part of the Fresno Division of the United

20   States District Court for the Eastern District of California. See Local Rule 120(d).

21              Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

22   division of a court may, on the court’s own motion, be transferred to the proper division of the

23   court. Therefore, this action will be transferred to the Fresno Division of the court.

24              Good cause appearing, IT IS HEREBY ORDERED that:

25              1. This court has not ruled on plaintiff’s request to proceed in forma pauperis;

26              2. This action is transferred to the United States District Court for the Eastern District of

27   California sitting in Fresno; and

28   /////
                                                           1
         Case 2:20-cv-01512-CKD Document 5 Filed 07/31/20 Page 2 of 2

 1            3. All future filings shall reference the new Fresno case number assigned and shall be

 2   filed at:
                            United States District Court
 3                          Eastern District of California
                            2500 Tulare Street
 4                          Fresno, CA 93721
 5   Dated: July 30, 2020
                                                      _____________________________________
 6
                                                      CAROLYN K. DELANEY
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9

10
     1/bh
11   gran1512.22

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
